DETAILED ACTION
Status of the Claims
This Office Action is in response to the Application filed 17 July 2020.
Claims 1-18 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
Best U.S. References:  Field-Darragh et al., US Patent Application Publication 2016/0042315 A1 (“Field”) in combination with PARPIA et al., US Patent Application Publication 2014/0344118 A1 (“Parpia”) teach a system and method for order fulfillment and automated inventory management.
The following is an Examiner’s Statement of Reasons for Allowance:  No prior art cited here or in any previous Office Action fully anticipates nor renders the obvious either alone or in combination.  The combined arts of Field and Parpia do not teach “selecting an electronic PI program from a suite of electronic PI programs, where the PI programs adjust PI values and are selected based upon determined confidence levels.  Field teaches aggregating the confidence scores of multiple items to determine the suitability of a location, acquiring and processing location and movement data and initiating an inventory management process on the location determined to have an item. Field also does not teach selecting one or more electronic PI programs (for adjusting at least one PI value) for a retail store based upon the confidence score.  Field does not teach using a mapping data structure to select the electronic PI program.  Parpia does not teach selecting electronic PI programs from a suite of PI programs based upon confidence levels.  Therefore, the combinations of limitations, clearly presented in the claims of this Application are novel, unobvious and allowable.

Conclusion




Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL DANNEMAN/Primary Examiner, Art Unit 3687